DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment after non-final and remarks filed on 12/17/2020. Currently, claims 1-20 are pending.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-2, 5-6, 8-12, 14, 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-10,15 and 20 of U.S. Patent No. 10,384152 (herein after ‘152) in view of  Lee  (U.S. Patent No. 5,905,561). 
Regarding claim 1, claim 1 of (‘152) discloses a beam sampler comprising (“a  beam sampler comprising”): a right-angle prism, the right-angle prism being defined by: an opposite surface (“a right-angle prism, the right-angle prism being defined by: an opposite surface”); an adjacent surface (“ an adjacent surface”); and a hypotenuse surface (“hypotenuse surface”); a plano-convex lens coupled to the opposite surface of the right-angle prism (“a plano-convex lens coupled to the opposite surface of the right 
wherein refracted energy is adapted to pass through the plano-convex lens before being absorbed by the annular member. Lee shows in Fig. 8 an annular member (18, i.e., annular mask) including an aperture (20), the annular member adapted to absorb energy and being located proximate a convex surface of the plano-convex lens;
wherein refracted energy is adapted to pass through the plano-convex lens (see Fig. 15) before being absorbed by the annular member. It would have been obvious to one of ordinary skill in the art to provide an annular member such as disclosed in Lee to the device of (‘152) for the purpose of shaping light beam for sample stage.
Regarding claim 2, claim 2 of (‘152) wherein a planar surface of the plano-convex lens is coupled to the opposite surface of the right-angle prism (“wherein a planar surface of the plano-convex lens is coupled to the opposite surface of the right angle prism”).
Regarding claim 5, claim 5 of (‘152) discloses wherein electromagnetic radiation generated by the electromagnetic radiation source is configured to pass through the aperture of the annular member (“wherein electromagnetic radiation generated by the electromagnetic radiation source is configured to pass through the aperture”).

Regarding claim 8, claim 10 of (‘152) discloses wherein a beam generated by the electromagnetic radiation source falls incident upon the hypotenuse surface (“a beam generated by the electromagnetic radiation source passes through the plano-convex lens before falling incident upon the hypotenuse surface”).  
Regarding claim 9, claim 7 of (‘152) wherein the beam splits into a working beam and a reference beam after falling incident upon the hypotenuse surface (“wherein the beam splits into a working beam and a reference beam after falling incident upon the hypotenuse surface”).
Regarding claim 10, claim 8 of (‘152) wherein the working beam and the reference beam have unequal energy (“wherein the working beam and the reference beam have unequal energy”).
Regarding claim 11, claim 9 of (‘152) wherein the photodetector is configured to determine an energy of the working beam in proportion to an energy of the reference beam (“wherein the photodetector is configured to determine an energy of the working beam in proportion to an energy of the reference beam”).
Regarding claim 12, claim 10 of (‘152) a backscatter reductant anamorphic beam sampler (“A backscatter reductant anamorphic beam sampler”) comprising: a right-angle prism including an opposite surface, an adjacent surface, and a hypotenuse 
Regarding claim 14, claim 15 of (‘152) wherein the electromagnetic radiation is adapted to impinge the hypotenuse surface of the right-angle prism at an angle of incidence less than a critical angle of refraction between a first medium and a second medium (“wherein the electromagnetic radiation impinges the hypotenuse surface of the right angle prism at an angle of incidence less than a critical angle of refraction between a first medium and a second medium”).
Regarding claim 17, claim 18 of (152) wherein electromagnetic radiation is adapted to impinge the hypotenuse surface of the right-angle prism at an angle of incidence that is non-perpendicular (“wherein the electromagnetic radiation impinges the hypotenuse surface of the right angle prism at an angle of incidence that is non-perpendicular”).
.
5.	Claims 3-4, 7, 13, 15-16 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
6.	Applicant’s arguments, see pages 6-11, filed 12/17/2020, with respect to the rejection claims 1-3, 5-13 and 15-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, rejection of claims 1-3, 5-13 and 15-20 have been withdrawn. However, claims 1-20 are subject to double patenting.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Seiden (Publication No. U.S. 2007/0008623 A1) discloses compact self-compensating beam splitter apparatus and method of using.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN WYATT whose telephone number is (571)272-5974.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KEVIN WYATT/           Examiner, Art Unit 2878    





/GEORGIA Y EPPS/           Supervisory Patent Examiner, Art Unit 2878